                                                                                              United States District Court
                                                                                                Southern District of Texas
UNITED STATES DISTRICT COURT                                       SOUTHERN DISTRICT OF TEXAS
                                                                                                   ENTERED
                                                                                                   July 15, 2020
                                     CORPUS CHRISTI DIVISION
                                                                                                David J. Bradley, Clerk


UNITED STATES OF AMERICA                                §
                                                        §
versus                                                  §            Criminal No. 2:20−cr−00884
                                                        §
Jonathan Darus Collier, Vincent Bernard                 §
Bridgeforth, Jr

                                         SCHEDULING ORDER

1.    ARRAIGNMENT¹ is scheduled for                              July 22, 2020 at 10:30 AM
                                                                 (Before Jason B. Libby, Magistrate Judge)

2.    MOTIONS will be filed by                                   10 days after arraignment

3.    RESPONSES will be filed by                                 10 days after receipt of motion

4.    FINAL PRETRIAL CONFERENCE set for                          September 4, 2020, 02:00 PM
                                                                 (Before Jason B. Libby, Magistrate Judge)

5.    PROPOSED VOIR DIRE is set for                              3 days before Jury Selection & Trial

6.    JURY selection and TRIAL set for                           September 14, 2020, 08:30 AM
                                                                 (U.S. District Court - Corpus Christi, TX)

7.    Speedy trial limits waived? (yes/no)

8.    Estimated Trial Time

Direct questions about this schedule to Arlene Rodriguez, Case Manager, United States District Clerk's
Office, 1133 N. Shoreline Blvd., Corpus Christi, TX 78401; (361) 888-3369.

Questions about any matters set before the USMJ should be directed to Kendra Pearson at (361) 888-3445.

      SIGNED the 14th of July 2020.




     ¹If the Defendant wishes to waive appearance at arraignment and enter a plea of not guilty, complete the
attached waiver and file it with the Court using event Waiver of Presence at Arraignment, no later than 48 hours
prior to the scheduled arraignment. When the waiver form is properly filed and accepted, the arraignment is
automatically canceled and removed from the Court's calendar.
UNITED STATES DISTRICT COURT                  SOUTHERN DISTRICT OF TEXAS

                           CORPUS CHRISTI DIVISION


                           JUDGE DAVID S. MORALES



                           CRIMINAL PROCEDURES

Pretrial Materials

        Pretrial Materials are to be filed as follows:

        In duplicate:        ·    Proposed voir dire to jury panel
                             ·    Proposed jury charge
                             ·    Legal memoranda citing isues to be tried and
                                  citing authorities

        Four (4) copies:     ·    Exhibit List
                             ·    Witness list



Pleas of Guilty

        Once a plea agreement is reached, counsel should immediately notify
        the Case Manager, Arlene Rodriguez, at (361) 888-3369, in order to
        schedule a rearraignment hearing.

        The United States Attorney's office should complete and deliver a
        sentence data sheet and a copy of the written plea agreement to the
        Court's chambers at least 2 days before the scheduled hearing.
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                       §
                                               §
v.                                             §       Criminal No. 2:20−cr−00884
                                               §       Defendant No. ____
_________________________________              §
(Print Defendant's name.)

               WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT
                     AND ENTRY OF A PLEA OF NOT GUILTY

       Now Comes Defendant in the above-referenced case who, along with his/her
undersigned attorney, hereby acknowledges the following:
        (1) Defendant has received a copy of the Indictment and the United States Attorney's
Penalty sheet. Defendant understands the charge(s) as well as the minimum and maximum
penalties applicable to those charges;
        (2) Defendant understands he/she has the right to appear personally with his/her
attorney before a Judge for Arraignment in open Court on this accusation. The Defendant
further understands that, absent the present waiver, he/she will be arraigned in open Court;
        (3) Defendant has received a copy of the scheduling order and if on bond, the
Defendant acknowledges that the failure to appear for scheduled court hearings will result in
the issuance of an arrest warrant as well as subjecting him/her to a new federal felony charge
of failure to appear for court proceedings;
         (4) Defendant, having conferred with his/her attorney in this regard, hereby waives
personal appearance with his/her attorney at the arraignment, and tenders a plea of "not
guilty."




                                 Defendant                                  Date




                                 Counsel for Defendant                      Date

Approved:




U.S. MAGISTRATE JUDGE
